Citation Nr: 9930678	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-12 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for a left knee 
condition.

3. Entitlement to service connection for residuals of viral 
conjunctivitis of the right eye.

4. Entitlement to service connection for residuals of 
corrective surgery to the second and third fingers of the 
left hand.

5. Entitlement to service connection for residuals of a 
laceration to the left wrist.

6. Entitlement to service connection for residuals of a left 
ankle injury.

7. Entitlement to an increased initial evaluation of service-
connected residuals of bilateral elbow fractures.  

8. Entitlement to an initial compensable evaluation for 
service-connected chronic bilateral otitis externa, post-
operative bilateral auditory plasties.

9. Entitlement to an initial compensable evaluation for 
service-connected dyshidrotic eczema of both hands.

10. Entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
subacromial bursitis of both shoulders.

11. Entitlement to an increased 
initial evaluation for service-connected dysthymic 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to January 
1968 and from July 1976 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the 
following:  1) right ear hearing loss; 2) a left knee 
disability; 3) residuals of viral conjunctivitis of the right 
eye; 4) residuals of surgery to the middle fingers of the 
left hand; 5) a laceration of the left wrist; and 6) 
residuals of a left ankle injury.  The RO further granted 
service connection for the following:  1) residuals of 
fractures of both elbows with a noncompensable evaluation; 2) 
chronic bilateral otitis externa, post-operative auditory 
canal plasties, with a noncompensable evaluation; 3) 
dyshidrotic eczema of both hands with a noncompensable 
evaluation; 4) subacromial bursitis of both shoulders with X-
ray evidence of arthritic changes in the right 
acromioclavicular joint with a 10 percent evaluation; and 5) 
dysthymic disorder, with a 30 percent evaluation.  All 
evaluations were effective from October 1, 1993.  

The Board notes that the veteran was previously service-
connected for chronic bilateral otitis externa with a 
noncompensable evaluation effective from January 19, 1968, 
and a 10 percent evaluation, effective from July 24, 1969.  
This evaluation was discontinued when the veteran returned to 
active duty from July 28, 1976 to September 30, 1993.  

By rating decision in February 1999, the RO granted an 
increased evaluation of 50 percent for service-connected 
dysthymic disorder, effective from August 7, 1997.  The RO 
further discontinued the noncompensable evaluation 
for service-connected residuals of fractures of both elbows 
effective June 30, 1998, and granted separate 10 percent 
evaluations for residuals of a left elbow fracture and 
residuals of a right elbow fracture, effective July 1, 1998.  

The claims for service connection for residuals of a 
laceration to the left wrist and for residuals of a left 
ankle injury and for increased initial evaluations for 
service-connected dyshidrotic eczema of both hands, 
subacromial bursitis of both shoulders, and dysthymic 
disorder will be discussed in the remand portion of this 
decision.  



FINDINGS OF FACT

1. There is no evidence of record of a current right ear 
hearing loss disability under 38 C.F.R. § 3.385 (1998).  

2. There is no competent evidence of record of a current left 
knee disability, nor is there any competent evidence 
providing a nexus between the veteran's current complaints 
of intermittent left knee pain and instability and any 
incident of service.  

3. There is no competent evidence of any current residuals of 
the veteran's viral conjunctivitis, diagnosed and treated 
in April 1977.  

4. The veteran's right eye defective visual acuity was 
present at service enlistment and prior to the diagnosis 
of right eye viral conjunctivitis in April 1977.  

5. The hypersensitive scarring of the veteran's fingers of 
the left hand was the usual result of in-service surgery 
for a congenital condition.  

6. The veteran's bilateral elbow condition is manifested by 
complaints of pain and loss of strength with first 
notation of degenerative changes in July 1998.  

7. The veteran's bilateral otitis externa was not found on VA 
examinations in May 1995 and January 1999 and the record 
contains no current evidence of swelling, dry and scaly or 
serous discharge, or itching requiring frequent and 
prolonged treatment since discharge from service.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. The claim of entitlement to service connection for a left 
knee condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3. The claim of entitlement to service connection for 
residuals of viral conjunctivitis of the right eye is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4. The scarring of the web space between the second and third 
fingers of the left hand is the result of ameliorative 
surgery for a congenital defect and is not service 
connected.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303(c); 
3.306(b)(1) (1998).

5. The criteria for an initial compensable rating for 
bilateral elbow conditions prior to July 1, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5206, 
5207, 5213 (1998).

6. The criteria for an evaluation in excess of 10 percent 
effective July 1, 1998, for service-connected left elbow 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5206, 
5207, 5213.

7. The criteria for an evaluation in excess of 10 percent 
effective July 1, 1998, for service-connected right elbow 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5206, 5207, 5213.  

8. The criteria for an initial compensable rating for chronic 
bilateral otitis externa, post-operative bilateral 
auditory plasties have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. § 4.87, Diagnostic Code 6210 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service physical examination in January 1968 noted external 
otitis, which was not considered disabling.  An ENT 
consultation in April 1987 noted assessments of mild-to-
moderate high frequency sensorineural hearing loss 
bilaterally at and above 3,000 Hertz.  ENT evaluation in 
December 1987 noted mild sensorineural hearing loss 
bilaterally.  An annual physical examination in December 1988 
noted stenotic ear canals, right greater than left, with 
chronic otitis externa.  A diagnosis of otitis externa and 
bilateral ear canal stenosis was again noted in January 1989.  
The records contain repeated treatment prior to this time for 
complaints of difficulty hearing, cerumen blockage, and 
otitis externa.  In March 1989, bilateral stenosis of the 
external auditory canal was again noted and bilateral canal 
plasties were performed.  In April 1989, the veteran 
complained of swelling in his ears, and an impression of 
severe external otitis was provided.  In September 1989, the 
veteran complained of pain in his ears following bilateral 
ear canal surgery for chronic otitis externa.  The examiner 
noted right ear low-grade otitis externa on examination.  
In April 1992, the veteran complained of increased pain in 
both ear canals, especially during cold weather.  

Service audiological evaluations showed pure tone thresholds, 
in decibels, (for the right ear only) as follows:




HERTZ



500
1000
2000
3000
4000
March 1964
-5
-5
0
N/A
-5
March 1967
5
-5
0
5
10
December 
1973
10
10
20
15
20
July 1976
0
0
15
5
5
October 
1979
15
15
25
20
30
April 1982
5
10
10
15
25
January 
1983
5
5
20
10
25
June 1985
10
10
20
15
15
December 
1985
20
10
25
25
30
March 1987
25
40
35
40
50
April 1987
20
30
40
40
65
December 
1987
15
10
15
20
30
May 1988
10
10
25
15
35
December 
1988
10
10
30
30
50
April 1990
10
10
15
15
30
December 
1991
5
0
10
5
20
July 1993
10
5
10
5
25

In March 1987, the veteran complained of left knee pain and 
edema of three weeks duration following running.  The 
examiner noted tenderness, but no effusion of the left knee.  
X-ray examination of the left knee in March 1987 was normal. 

The veteran's enlistment examination in March 1964 noted 
defective vision due to myopia and hyperopia.  Physical 
examination in January 1968 noted that a diagnosis of 
defective visual acuity of 20/200 right and 20/20 left was 
uncorrected due to amblyopia exanopsia, not due to naval 
service.  In April 1977, the veteran was treated for slight 
conjunctivitis infection of his right eye, following 
complaints of burning and watery eyes due to alkali soap.  
Six days following initial treatment the veteran's right 
cornea was clear with no problems or pain.  In May 1983, the 
veteran complained of chemical irritation to his right eye.  
The veteran's service medical records contained a letter, 
dated in April 1990, from A.Y.W., M.D., stating that she had 
seen the veteran on an emergency basis.  The veteran reported 
difficulty with his right eye vision for approximately six 
years.  Dr. A.Y.W. provided an impression of amblyopia of the 
right eye and hyperopia with astigmatism in both eyes.

In November 1965 the veteran underwent surgery for congenital 
webbing between the middle and ring fingers of his left hand.  
The summary noted that the condition existed prior to 
enlistment and was not incurred in the line of duty.  At the 
time of discharge, initial syndactyl repair had healed well, 
with marked sign of cosmetic improvement and normal and 
complete range of motion.  Prior to the operation, the 
plastic surgery clinic in October 1965 noted that this was a 
cosmetic procedure.  Examination in March 1967 noted surgical 
scars on the left hand.  

The veteran suffered a compression fracture of the right 
radial head in August 1988 after falling while rollerblading. 
The veteran injured his elbows during a basketball game in 
February 1991.  X-ray examination in April 1991 showed a 
fracture at the left radial neck and right radial head.  The 
Board notes continued complaints, treatment, and physical 
therapy for elbow and shoulder pain throughout the remainder 
of the veteran's military service.  

The veteran's retirement physical examination in July 1993 
noted a scar on the left hand between the fingers.  No 
abnormalities of the left knee were noted.  The examiner 
noted that the veteran complained of difficulty hearing, but 
found the audiogram results to be normal.  Visual acuity was 
corrected to 20/40 right and 20/20 left for distant vision 
and was 20/400 corrected to 20/50 right and 20/400 corrected 
to 20/30 left for near vision.  On a report of medical 
history, the veteran reported a history of swollen or painful 
joints, eye trouble, hearing loss, broken bones, painful or 
and "trick" shoulder elbow.  The veteran denied a history 
of "trick" or locked knee.  The veteran noted that his 
shoulders and elbows hurt when he lied down on them.  

A VA examination was conducted in March 1968.  The examiner 
noted excessive cerumenation of the ear canals.  The veteran 
reported difficulty with his right eye for the previous three 
years.  The examiner reported diagnoses of a right eye 
refractive error, correctable with glasses, and a blepharal 
spasm to photophobia of the right eye with lacrimation.  The 
examiner further noted that the veteran had syndactyly at 
birth involving only the left middle and index fingers.  This 
condition was successfully repaired surgically, leaving scars 
on the dorsum left hand.  

An audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.

In January 1994, the veteran filed a claim for VA benefits 
for multiple conditions and included a 31-page statement 
detailing all treatment during service for these conditions.  

A VA general medical examination was conducted in April 1994.  
The veteran reported bilateral elbow pain since an injury in 
1991.  He complained of reduced strength in both upper 
extremities secondary to elbow pain.  He stated that the pain 
worsened after lifting or carrying weights of more than 30-40 
pounds.  Examination revealed no swelling or deformity.  
Movement was within normal limits and painless.  X-ray 
examination of the elbows was negative for any bone, joint, 
or soft tissue abnormality.  A diagnosis of status post 
bilateral elbow fracture and post-traumatic pain was 
reported.  

The veteran reported a history of left knee pain and 
instability of five years duration, but did not recall any 
injury to the knee.  He reported popping and instability one-
to-two times per year.  He denied any difficulty with stairs, 
kneeling, or squatting.  Examination revealed no swelling or 
deformity.  Flexion and extension were normal and stability 
was good.  Kneeling and squatting were normal.  X-ray 
examination of the left knee was negative for any bone, 
joint, or soft tissue abnormality.  A diagnosis of 
intermittent episodes of left knee pain and instability was 
provided.  

The veteran complained of headaches and pain around the eyes 
with exposure to bright sunlight.  He provided no history of 
other visual disturbances other than refractory error, for 
which he wore trifocals.  The examiner noted a history 
of conjunctivitis following a right eye injury in April 1977 
with no history suggestive of any residuals.  Vision in the 
right eye was 20/200 corrected to 20/50.  Eye examination 
showed pupils round and reactive to light, normal ocular 
movements, sclerae nonicteric, and no nystagmus.  A diagnosis 
of chemical conjunctivitis with no residuals was reported.  

The examiner noted a history of surgery for separation of the 
left middle and ring fingers in 1967.  Examination of the 
left hand revealed mildly hyperesthetic scars in the web 
space between the middle and ring fingers.  Movements of the 
fingers were within normal limits, with good grip strength.  
The examiner provided a diagnosis of hypersensitive scarring 
in the web space between the left middle and ring fingers 
following separation surgery for congenital fusion of the 
middle and ring fingers.  

Physical examination of the right ear and tympanic membrane 
was normal.  The examiner provided a diagnosis of status post 
bilateral external ear canal surgery for ear canal blockage 
in 1989.  An audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

At outpatient treatment in November 1994, the veteran 
complained of pain in both ears. The physician noted a 
history of ear surgery to enlarge the ear canals.  
Examination of the right ear was within normal limits.  The 
examiner noted that cerumen impaction in the left ear cleared 
easily with no sign of infection.  In May 1995 the veteran 
complained of tenderness in both elbows and stated that the 
medication made him sleepy.  Treatment records noted 
continued complaints of shoulder and elbow pain and 
tenderness.  

In a statement attached to his VA Form 9, substantive appeal, 
received in May 1995, the veteran stated that he was granted 
service connection for his right ear condition in 1968, and 
wished to have this reinstated.  He reported that his right 
eye condition caused bright sunlight, glare from headlights, 
and the glare from water or snow to hurt his eyes, requiring 
him to wear sunglasses.  The veteran further stated that the 
surgery to his second and third fingers of the left hand 
prevented him from wearing a ring because of pain.  The 
veteran reported that his elbows hurt all the time and the 
pain increased with lifting turning, bending, or twisting.  

A VA examination was conducted in May 1995.  Examination of 
the elbows showed no tenderness, swelling, or deformity with 
full, painless range of motion.  Examination of the ears 
showed normal external ears with clear canals and normal 
tympanic membranes.  The examiner provided diagnoses of 
history of bilateral elbow fractures with arthralgia, status 
post-operative bilateral otitis externa, not found on present 
examination, and hearing loss.  An audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

A VA examination was conducted in July 1998.  Examination of 
the elbows showed no tenderness, swelling, or deformity.  
Both elbows had full extension and flexion, with supination 
to 80 degrees bilaterally and pronation to 65 degrees 
bilaterally.  X-ray examination showed minor degenerative 
change of the elbow joints, left greater than right, with 
minimal spurring at the attachment of the triceps tendon on 
the left ulna.  A diagnosis of status post bilateral elbow 
fractures was reported.  An audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

A VA examination was conducted in January 1999 and the 
examiner noted review of the veteran's claims file.  The 
veteran reported pain in his elbows with prolonged and heavy 
lifting and tenderness at night.  Physical examination showed 
no tenderness, swelling, or deformity.  Range of motion 
testing of the right elbow showed full extension, flexion to 
125 degrees, pronation to 80 degrees, and supination to 85 
degrees.  Range of motion testing of the left elbow showed 
full extension, flexion to 140 degrees, pronation to 80 
degrees, and supination to 85 degrees.  A diagnosis of status 
post bilateral elbow fractures with degenerative joint 
disease was reported.  The examiner stated that when the 
veteran's elbows were symptomatic, the veteran suffered a 15 
percent decrease in excursion, strength, speed, coordination, 
and endurance. 

The veteran did not report any external ear infections or 
treatment for such conditions.  Physical examination showed 
normal external ears without any evidence of otitis externa.  
Ear canals were clear and tympanic membranes were normal in 
appearance and mobile.  The examiner provided a diagnosis of 
status post bilateral otitis externa, not found on present 
examination.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Right Ear Hearing Loss

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The audiogram results in April 1994, May 1995, and July 1998 
do not reflect values that meet the definition of hearing 
loss disability under 38 C.F.R. § 3.385.  There is no 
evidence of record of a current right ear hearing loss 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board notes that service audiological studies in March 
1987, April 1987, and December 1988 showed auditory 
thresholds that meet the definition of a hearing loss 
disability under 38 C.F.R. § 3.385.  The veteran was 
repeatedly treated for cerumen blockage and otitis externa 
during service, and the veteran's ability to hear was 
certainly affected by these conditions during their 
manifestation.  However, subsequent audiological studies 
showed no hearing loss disability during service, and no 
present hearing loss disability is shown on post-service 
audiograms.  

The Board addresses the veteran's statement in his VA Form 9, 
that his right ear hearing loss was previously service 
connected in 1968.  The record shows that the veteran's 
otitis externa and left ear hearing loss were service 
connected effective January 19, 1968, evaluations of which 
were suspended during the veteran's second period of service 
from July 1976 to September 1993.  Right ear hearing loss has 
not been granted service connection at any time.  


Service Connection for a Left Knee Condition

The record contains no evidence of a current left knee 
disability.  On VA examination in April 1994, the veteran 
complained of left knee pain and instability.  The examiner 
noted no swelling, deformity, instability, or loss of range 
of motion.  X-ray examination was negative for any 
abnormality.  Pain is not, in itself, a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.

The Board notes that the veteran was treated during service 
for left knee pain and edema in March 1987, at which time X-
ray examination was negative.  These findings appeared to be 
acute and transitory and had resolved by service separation.  
No further complaints of left knee pain were noted in the 
more than six remaining years of the veteran's active 
service.  No abnormalities of the left knee were noted on 
separation examination, and the veteran denied a history of 
"trick" or locked knee at service separation examination in 
June 1991.  

Finally, assuming arguendo that the record contained evidence 
of a current left knee disability, there is no competent 
medical evidence providing a nexus between the veteran's 
present complaints of intermittent left knee pain and 
instability and any incident of service, including the single 
complaint of left knee pain in March 1987.  

Service Connection for Residuals of Viral Conjunctivitis of 
the Right Eye

The record contains no evidence of a current disability as a 
result of viral conjunctivitis of the right eye.  The VA 
examiner in April 1994 noted no history suggestive of 
residuals of the veteran's conjunctivitis in April 1977.  
Eye examination was normal, except for refractive error.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.

The Board notes that the veteran was treated for viral 
conjunctivitis in April 1977, but the condition had resolved 
within a week.  The Board further notes that the veteran's 
right eye visual acuity was noted defective on his service 
enlistment examination in March 1964.  Visual acuity was 
20/200 right due to pre-existing amblyopia exanopsia.  The 
Board further notes that on VA examination in June 1994, the 
veteran's visual acuity of the right eye continued to be 
20/200.  

Finally, there is no competent evidence of record indicating 
a nexus between the veteran's right eye defective visual 
acuity or photosensitivity and the diagnosis of viral 
conjunctivitis in April 1977.  In fact, the record clearly 
shows that the veteran's right eye defective visual acuity 
existed at least nine years prior to the diagnosis of viral 
conjunctivitis.  

The Board recognizes that the Court has held that there is 
some duty to aid in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support well-grounded claims for the preceding 
conditions.  Thus, VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).

Service Connection for Residuals of Corrective Surgery to the 
Second and Third Fingers of the Left Hand

The veteran has submitted evidence of current hypersensitive 
scarring of the web space between the middle and ring fingers 
of the left hand.  In addition, the service medical records 
note cosmetic surgery in November 1965 for congenital webbing 
between these two fingers.  The VA examiner in April 1994 
noted that the current scarring was a result of the in-
service surgery.  

Based on the service medical records and the VA examination 
in April 1994, the Board finds that the veteran's claim for 
service connection for residuals of corrective surgery to the 
second and third fingers of the left hand is well grounded.  
38 U.S.C.A. §5107(a) (West 1991).  The VA has a duty to 
assist the veteran in the development of all facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1998).  The claims folder contains all available service 
medical records and the RO has requested and received the 
available reports of VA medical examinations.  The veteran 
has not identified any post-service VA or private treatment 
of this condition.  It appears that all possible development 
has been completed, and the VA has satisfied its duty to 
assist the veteran under these circumstances.  38 U.S.C.A. § 
5107(a).

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the regulations.  38 C.F.R. § 
3.303(c) (1998).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other condition incurred before enlistment, 
including postoperative scars will not be considered service 
connected, unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).  

Although the veteran's enlistment physical examination in 
March 1965 did not note the webbing between his middle and 
ring finger of the left hand, the service medical records 
establish that this condition was congenital and the surgery 
was a cosmetic procedure.  There is no evidence to the 
contrary and the veteran does not contend that this condition 
was incurred during service.  The veteran contends that the 
resultant surgical scars should be service connected.  
However, surgical scars resulting from in-service surgery on 
a congenital condition will not be considered service 
connected.  38 C.F.R. § 3.306(b)(1).  There is no evidence of 
record that the "hypersensitive scarring" noted on VA 
examination in April 1994 was not a "usual effect" of the 
cosmetic surgery.  In addition, the service medical records 
note that the repair healed well, with marked sign of 
cosmetic improvement and normal and complete range of motion.  


Increased Evaluation Generally

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Evaluation of Residuals of Bilateral Elbow Fractures

The Board notes that the veteran's bilateral elbow disability 
was evaluated as noncompensable from October 1, 1993 to June 
30, 1998.  Effective July 1, 1998, the RO awarded separate 10 
percent evaluations for the left and right elbow conditions.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of forearm flexion must be 100 degrees to warrant 
a compensable evaluation and 90 degrees or less to warrant an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Limitation of forearm extension must 
be 45 degrees to warrant a compensable evaluation and 75 
degrees or more to warrant an evaluation in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Limitation of pronation must be beyond the last quarter of 
the arc and limitation of supination to 30 degrees or less to 
warrant a compensable evaluation and.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

At VA examination in April 1994, the veteran had normal range 
of motion and X-ray examination was negative.  At that time, 
the veteran reported elbow pain and reduced strength.  On VA 
examination in May 1995, X-ray examination showed 
no tenderness, swelling, deformity or limitation of motion.  
VA examination in July 1998 showed minor degenerative changes 
with supination limited to 80 degrees and pronation limited 
to 65 degrees.  Finally, on VA examination in January 1999, 
flexion was limited to 125 degrees on the right and 140 
degrees on the left.  A diagnosis of degenerative joint 
disease was reported.  

The Board notes that the record contains no X-ray evidence of 
degenerative changes or diagnosis of arthritis prior to July 
1998.  The medical evidence of record preponderates against a 
compensable evaluation for the veteran's bilateral elbow 
condition prior to the date that the degenerative changes 
were noted.  Although the veteran complained of pain and loss 
of strength with prolonged activity, on examination, no 
tenderness or limitation of motion was noted on examination.  

However, although the enumerated ranges of motion found on VA 
examination in July 1998 and January 1999 do not warrant a 
compensable evaluation for limitation of motion under those 
diagnostic codes, a minimal 10 percent evaluation is 
warranted for degenerative arthritis.  The Board finds that 
the evidence preponderates against an evaluation in excess of 
10 percent for the veteran's elbow conditions.  Even 
considering a 15 percent loss of excursion, strength, 
speed, coordination, and endurance of the elbows, as noted by 
the VA examiner in January 1999, the veteran's symptomatology 
does not approximate the criteria for an evaluation in excess 
of 10 percent for either elbow disability.  

Evaluation of Chronic Bilateral Otitis Externa

Under the Schedule, chronic otitis externa warrants a 10 
percent evaluation for swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  In every 
instance where the Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The VA examinations in January 1999 and May 1995 noted normal 
external ears with clear canals.  Diagnoses of history of 
otitis externa, not found on present examination were noted.  
At outpatient treatment in November 1994, the veteran 
complained of pain in his ears, but no sign of infection was 
noted.  The Board finds that the evidence preponderates 
against a compensable evaluation for service-connected otitis 
externa.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for residuals of viral 
conjunctivitis of the right eye is denied.

Entitlement to service connection for residuals of corrective 
surgery to the second and third fingers of the left hand is 
denied 

Entitlement to an increased evaluation for residuals of 
bilateral elbow fractures is denied.  

Entitlement to an initial compensable evaluation for service-
connected chronic bilateral otitis externa, post-operative 
bilateral auditory plasties, is denied.


REMAND

As noted in the Introduction, by rating decision in August 
1994 the RO denied service connection for a laceration of the 
left wrist and residuals of a left ankle injury and granted 
service connection for dyshidrotic eczema of both hands with 
a noncompensable evaluation, subacromial bursitis of both 
shoulders with a 10 percent evaluation, and dysthymic 
disorder with a 30 percent evaluation.  All evaluations were 
effective from October 1, 1993.  In his initial notice of 
disagreement, received in September 1994, the veteran made no 
mention of these claims.  

However, the Board recognizes the veteran's VA Form 9, 
substantive appeal, received in May 1995, as a timely notice 
of disagreement on the above issues.  A notice of 
disagreement is constituted by a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination of the agency of original 
jurisdiction and a desire to contest the results.  While no 
special wording is required, the notice of disagreement must 
be in terms, which can be reasonably construed as 
disagreement with the determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1998).  The veteran 
must file a notice of disagreement within one year from the 
date that the RO mails notice of the determination to him.  
38 C.F.R. § 20.302(a) (1998).  Notice of the August 1994 
rating decision was mailed on August 22, 1994, giving the 
veteran until August 22, 1995 for timely filing of a notice 
of disagreement.  The VA Form 9 was received on May 26, 1995 
- well within the time limit.  The veteran specifically 
addressed each of the claims and noted specific minimal 
evaluations desired for the service-connected disabilities.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case on the issues of service connection 
for a laceration of the left wrist and 
residuals of a left ankle injury and 
increased initial evaluations for 
dyshidrotic eczema of both hands, 
subacromial bursitis of both shoulders, 
and dysthymic disorder, which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions 
not previously provided, and reflects 
detailed reasons and bases for the 
decision denying service connection for 
left ear hearing loss.  The veteran 
should then be afforded the applicable 
time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







